DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 05/31/2022 are entered.

New claims 5-20 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 05/31/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Beck et al., U.S. Patent No. 4,960,673 (hereinafter “Beck”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Beck. Beck teaches a partially hydrolyzed polyvinyl acetate with a degree of polymerization of 400 and a degree of hydrolysis of 80 mol % whose hydrolyzed groups (vinyl alcohol) with 5 mol % acrylic acid resulting in at least 75 mol % vinyl alcohol. See Beck, Examples 2-3. The present invention differs from Beck in that Beck does not disclose (i) particles having an average particle size of from 300 to 1,000 microns; (ii) a specific surface area of from 0.01 to 0.5 square meter/gram; (iii) block character of residual vinyl ester groups in the modified polyvinyl alcohol from 0.35 to 0.60; and (iv) 0.05 to 3.0 mol% content of structural unit represent by formula (1). 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Beck to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh